AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT Co                                   T         MAY 1 3 2019
                                            SOUTHERN DISTRICT OF CALIFORNI                         CLERK       us        . _
                                                                                                 SOUTH . '.     . . DISTRiCl COURT
              UNITED STA TES OF AMERICA                             JUDGMENT IN A EJR.IMi~ACf'EfS~F CALIFORNIA
                                                                                                                                   PUTY
                                    v.
             ARNOLDO MENDIVIL-SOTO (1)
              Aka Arnoldo Mendivil-Pacheco                             Case Number:         3 :19-CR-01352-W

                                                                    Paul Allen Barr
                                                                    Defendant's Attorney
USM Number                           57234-298
D -
THE DEFENDANT:
IZI pleaded guilty to count(s)            One of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section I Nature of Offense                                                                                      Count
8: 1326 - Removed Alien Found in the United States (Felony)                                                                    I




     The defendant is sentenced as provided in pages 2 through                 2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                 IS          dismissed on the motion of the United States.

IZI   Assessment: $100.00-Waived


D     JVT A Assessment*: $

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI No fine                         D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid . If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    Mayl3.2019
                                                                    Date of Imposition of Sentence



                                                                    HON. THOMAS J
                                                                    UNITED STATE
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:                ARNOLDO MENDIVIL-SOTO (I)                                                Judgment - Page 2 of2
CASE NUMBER:              3:19-CR-01352-W

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Sixty (60) days




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D    at                              A.M.
       D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to - - - - - - - - - - - - - - -

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL
